   Case 2:18-cv-02381-JCM-NJK Document 1 Filed 12/17/18 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA
                                 LAS VEGAS DIVISION


LAYNE PARTEE,

   Plaintiff,                                     CASE NO.:

VS.

CREDIT ONE BANK, N.A.,

   Defendant.
                                      /

                                     COMPLAINT

      COMES NOW, Plaintiff, Layne Partee, by and through the undersigned counsel,

and sues Defendant, CREDIT ONE BANK, N.A., and in support thereof respectfully

alleges violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

(“TCPA”).

                                   INTRODUCTION

          1.    The TCPA was enacted to prevent companies like CREDIT ONE BANK,

N.A. from invading American citizen’s privacy and to prevent abusive “robo-calls.”

          2.    “The TCPA is designed to protect individual consumers from receiving

intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740

(2012).

          3.    “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

scourge of modern civilization, they wake us up in the morning; they interrupt our dinner

at night; they force the sick and elderly out of bed; they hound us until we want to rip the



                                             1
   Case 2:18-cv-02381-JCM-NJK Document 1 Filed 12/17/18 Page 2 of 10




telephone out of the wall.” 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably

intended to give telephone subscribers another option: telling the autodialers to simply

stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242, 1256 (11th Cir. 2014).

       4.       According    to   the   Federal   Communications     Commission      (FCC),

“Unwanted calls and texts are the number one complaint to the FCC.               There are

thousands of complaints to the FCC every month on both telemarketing and robocalls.

The FCC received more than 215,000 TCPA complaints in 2014." Fact Sheet: Wheeler

Proposal to Protect and Empower Consumers Against Unwanted Robocalls, Texts to

Wireless     Phones,   Federal    Communications      Commission,     (May     27,   2015),

https://apps.fcc.gov/edocs_public/attachmatch/DOC-333676A1.pdf.

                             JURISDICTION AND VENUE

        5.      Jurisdiction and venue for purposes of this action are appropriate and

conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

violations of the TCPA.

        6.      Subject matter jurisdiction, federal question jurisdiction, for purposes of

this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the

district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States; and this action involves violations of

47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)

and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014).

       7.       The alleged violations described herein occurred in Clark County, Nevada.

Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2), as it is



                                             2
   Case 2:18-cv-02381-JCM-NJK Document 1 Filed 12/17/18 Page 3 of 10




the judicial district in which a substantial part of the events or omissions giving rise to

this action occurred.

                              FACTUAL ALLEGATIONS

       8.      Plaintiff is a natural person, and citizen of the State of Florida, residing in

the city of Tampa located within Hillsborough County, Florida.

       9.      Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th

Cir. 2014).

       10.     Defendant, CREDIT ONE BANK, N.A., is a corporation and National

Association with its principal place of business located at 6801 South Cimarron Road,

Las Vegas, Nevada 89113 which conducts business in the State of Nevada through its

registered agent, National Registered Agents, Inc., located at 701 South Carson Street,

Suite 200, Carson City, Nevada 89701.

       11.     CREDIT ONE BANK, N.A. called Plaintiff approximately two-hundred

(200) times in an attempt to collect an alleged debt.

       12.     Upon information and belief, some or all of the calls CREDIT ONE

BANK, N.A. made to Plaintiff’s cellular telephone number were made using an

“automatic telephone dialing system” which has the capacity to store or produce

telephone numbers to be called, using a random or sequential number generator

(including but not limited to a predictive dialer) or an artificial or prerecorded voice; and

to dial such numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter “autodialer calls”).

Plaintiff will testify that she knew it was an autodialer because of the vast number of calls



                                              3
   Case 2:18-cv-02381-JCM-NJK Document 1 Filed 12/17/18 Page 4 of 10




she received and because she heard a pause when she answered her phone before a voice

came on the line and/or she received prerecorded messages from CREDIT ONE BANK,

N.A..

        13.      Plaintiff believes the calls were made using equipment which has the

capacity to store numbers to be called and to dial such numbers automatically.

        14.      Plaintiff is the subscriber, regular user and carrier of the cellular telephone

number (813) *** - 6777, and was the called party and recipient of Defendant’s calls.

        15.      CREDIT ONE BANK, N.A. placed an exorbitant amount of calls to

Plaintiff’s cellular telephone (813) *** - 6777 in an attempt to reach an individual

known only as Jenny Vega.

        16.      Plaintiff does not currently know, nor has she ever known, an individual

by the name of Jenny Vega.

        17.      Plaintiff has never had any account or business dealings with CREDIT

ONE BANK, N.A.

        18.      On several occasions over the last four (4) years, Plaintiff instructed

CREDIT ONE BANK, N.A.’s agent(s) to stop calling her cellular telephone.

        19.      Upon receipt of the calls from Defendant, Plaintiff’s caller ID identified

the calls from Defendant were being initiated from, but not limited to, the following

phone numbers:

              a. 704-251-8578

              b. 973-241-1201

              c. 843-507-8076



                                                4
   Case 2:18-cv-02381-JCM-NJK Document 1 Filed 12/17/18 Page 5 of 10




and when each number is called there is a pause, a pre-recorded voice answers, then an

agent identifies the number as belonging to CREDIT ONE BANK.

        20.     In or about July 2018, Plaintiff communicated with Defendant from her

aforementioned cellular telephone number and instructed Defendant’s agent that they

were calling the wrong number and to cease calling.

        21.     During the aforementioned July of 2018 phone call with Defendant,

Plaintiff unequivocally revoked any express consent Defendant may have mistakenly

believed they had for placement of telephone calls to Plaintiff’s aforementioned cellular

telephone number by the use of an automatic telephone dialing system or a pre-recorded

or artificial voice.

        22.     On subsequent occasions, Plaintiff answered a call from Defendant to her

cellular telephone number ending in …6777, met with an extended pause, held the line,

was eventually connected to a live representative, and informed an agent/representative

of Defendant that Credit One had the wrong number, that the calls were harassing

because Plaintiff is disabled which makes answering the phone painful, and demanded

that Credit One cease calling her aforementioned cellular telephone number.

        23.     Each and every call the Defendant made to the Plaintiff’s aforementioned

cellular telephone number was done so without the “express consent” of the Plaintiff.

        24.     Each and every subsequent call the Defendant made to the Plaintiff’s

aforementioned cellular telephone number after being informed that they were calling the

wrong number was knowing and willful.




                                            5
   Case 2:18-cv-02381-JCM-NJK Document 1 Filed 12/17/18 Page 6 of 10




        25.     Despite actual knowledge of their wrongdoing, the Defendant continued

the campaign of abuse, calling the Plaintiff despite the Plaintiff informing Defendants

that she was not the individual for whom they were calling.

        26.     CREDIT ONE BANK, N.A. and its vendors have a corporate policy to use

an automatic telephone dialing system or a pre-recorded or artificial voice to individuals

just as they did to Plaintiff’s cellular telephone in this case.

        27.     CREDIT ONE BANK, N.A. has a corporate policy to use an automatic

telephone dialing system or a pre-recorded or artificial voice, just as they did to the

Plaintiff’s cellular telephone in this case, with no way for the consumer, or CREDIT

ONE BANK, N.A., to remove the number.

        28.     CREDIT ONE BANK, N.A.’s corporate policy is structured so as to

continue to call individuals like Plaintiff, despite these individuals explaining to CREDIT

ONE BANK, N.A. they do not wish to be called or that they are calling the wrong

number.

        29.     CREDIT ONE BANK, N.A. has numerous other federal lawsuits pending

against them alleging similar violations as stated in this Complaint.

        30.     CREDIT ONE BANK, N.A. has numerous complaints against it across the

country asserting that its automatic telephone dialing system continues to call despite

being requested to stop.

        31.     CREDIT ONE BANK, N.A. has had numerous complaints against it from

consumers across the country asking to not be called, however Defendant continues to

call these individuals.



                                                6
   Case 2:18-cv-02381-JCM-NJK Document 1 Filed 12/17/18 Page 7 of 10




       32.     CREDIT ONE BANK, N.A.’s corporate policy provided no means for

Plaintiff to have Plaintiff’s number removed from CREDIT ONE BANK, N.A. call list.

       33.     CREDIT ONE BANK, N.A. has a corporate policy to harass and abuse

individuals despite actual knowledge the called parties do not wish to be called.

       34.     Not one of CREDIT ONE BANK, N.A.’s telephone calls placed to

Plaintiff were for “emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

       35.     CREDIT ONE BANK, N.A. willfully and/or knowingly violated the

TCPA with respect to Plaintiff.

       36.     From each and every call placed without express consent by CREDIT

ONE BANK, N.A. to Plaintiff’s cell phone, Plaintiff suffered the injury of invasion of

privacy and the intrusion upon her right of seclusion.

       37.     From each and every call without express consent placed by CREDIT

ONE BANK, N.A. to Plaintiff’s cell phone, Plaintiff suffered the injury of the occupation

of her cellular telephone line and cellular phone by unwelcome calls, making the phone

unavailable for legitimate callers or outgoing calls while the phone was ringing from

CREDIT ONE BANK, N.A. call.

       38.     From each and every call placed without express consent by CREDIT

ONE BANK, N.A. to Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary

expenditure of her time. For calls she answered, the time she spent on the call was

unnecessary as she repeatedly asked for the calls to stop. Even for unanswered calls,

Plaintiff had to waste time to unlock the phone and deal with missed call notifications

and call logs that reflect the unwanted calls. This also impaired the usefulness of these



                                             7
   Case 2:18-cv-02381-JCM-NJK Document 1 Filed 12/17/18 Page 8 of 10




features of Plaintiff’s cellular phone, which are designed to inform the user of important

missed communications.

       39.     Each and every call placed without express consent by CREDIT ONE

BANK, N.A. to Plaintiff’s cell phone was an injury in the form of a nuisance and

annoyance to the Plaintiff. For calls that were answered, Plaintiff had to go to the

unnecessary trouble of answering them. Even for unanswered calls, Plaintiff had to waste

time to unlock the phone and deal with missed call notifications and call logs that

reflected the unwanted calls. This also impaired the usefulness of these features of

Plaintiff’s cellular phone, which are designed to inform the user of important missed

communications.

       40.     Each and every call placed without express consent by CREDIT ONE

BANK, N.A. to Plaintiff’s cell phone resulted in the injury of unnecessary expenditure of

Plaintiff’s cell phone’s battery power.

       41.     Each and every call placed without express consent by CREDIT ONE

BANK, N.A. to Plaintiff’s cell phone where a voice message was left which occupied

space in Plaintiff’s phone or network.

       42.     Each and every call placed without express consent by CREDIT ONE

BANK, N.A. to Plaintiff’s cell phone resulted in the injury of a trespass to Plaintiff’s

chattel, namely her cellular phone and her cellular phone services.

       43.     As a result of the calls described above, Plaintiff suffered an invasion of

privacy. Plaintiff was also affect in a personal and individualized way by stress, anxiety,

nervousness, embarrassment, distress, physical discomfort, and aggravation.



                                             8
   Case 2:18-cv-02381-JCM-NJK Document 1 Filed 12/17/18 Page 9 of 10




                                          COUNT I
                                   (Violation of the TCPA)

        44.      Plaintiff fully incorporates and realleges paragraphs one (1) through forty

three (43) as if fully set forth herein.

        45.      CREDIT ONE BANK, N.A. violated the TCPA with respect to Plaintiff,

for each and all of the auto-dialer calls made to Plaintiff’s cellular telephone.

        46.      CREDIT ONE BANK, N.A. willfully violated the TCPA with respect to

Plaintiff, specifically for each of the auto-dialer calls made to Plaintiff’s cellular

telephone after Plaintiff notified CREDIT ONE BANK, N.A. that Plaintiff wished for the

calls to stop.

        47.      Specifically, Plaintiff told Defendant they had the wrong number and the

phone calls to her cell phone continued.

        48.      Plaintiff spoke to supervisors who promised they would remove her from

Defendant’s computer system.

        49.      Nevertheless, CREDIT ONE BANK, N.A. repeatedly placed non-

emergency telephone calls to Plaintiff’s cellular telephone using an automatic telephone

dialing system or prerecorded or artificial voice without Plaintiff’s prior express consent

in violation of federal law, including 47 U.S.C § 227(b)(1)(A)(iii).

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against CREDIT ONE BANK, N.A. for statutory damages, punitive

damages, actual damages, treble damages, enjoinder from further violations of these parts

and any other such relief the court may deem just and proper.




                                              9
Case 2:18-cv-02381-JCM-NJK Document 1 Filed 12/17/18 Page 10 of 10




                                 Respectfully submitted,

                                 /s/ Nicholas M. Porras________________
                                  Nicholas M. Porras, Esq.
                                  Nevada Bar #: 12849
                                  The Law Offices of Nicholas M. Porras, P.A.
                                  201 West Liberty St. Ste. 207
                                  Reno NV 89501
                                  Tele: (775) 525-9246
                                  Fax: (888) 688-4975
                                  nick@porraslegal.com
                                  Attorneys for Plaintiff

                                 /s/Octavio Gomez
                                 Octavio “Tav” Gomez, Esquire
                                 Florida Bar No.: 338620
                                 Morgan & Morgan, Tampa, P.A.
                                 201 North Franklin Street, 7th Floor
                                 Tampa, Florida 33602
                                 Telephone: (813) 223-5505
                                 Facsimile: (813) 223-5402
                                 TGomez@ForThePeople.com
                                 JNeal@forthepeople.com
                                 MMartinez@ForThePeople.com
                                 Pro Hac Vice pending




                                10
